Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Maintained
Acknowledgement is made of the entered claim amendment filed as of 6/20/2022.  The following claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
A) first biasing apparatus as recited in claim 7.
B) second biasing apparatus as recited in claims 15, 17, and 18.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Elaine Johnson on July 5, 2022.
The application has been amended as follows: 
In the claim:
In claim 7, line 2, “claim 6” has been changed to --claim 1--.
In claim 10, line 1, “claim 1” has been changed to --claim 2--.
In claim 15, line 2, “claim 10” has been changed to --claim 7--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 7, 8, 10, and 15-18 are allowable because the prior art while teaching or suggesting a device capable for applying garnish to an outer rim of a beverage container comprising the combined features of a multi-compartmented housing wherein one compartment may surround another compartment, each compartment capable of housing or storing a food grade material that can be applied to a surface including a beverage container surface, each compartment capable of having connected thereto a pump, and each compartment able to house or store a desired fluent material to be applied via a nozzle, the prior art does not teach or suggest a beverage container rimmer device that provides one or more first pressure nozzles manually activated by a first pressure component including one or more first air bladders and one or more first valves, the one or more first pressure nozzles configured for applying liquid garnish  AND one or more second pressure nozzles manually activated by a second pressure component including one or more second air bladders and one or more second valves, the one or more second pressure nozzles configured for applying granular garnish.  
	Method claim 9 is allowable because this method claim incorporates allowable subject matter including the beverage container rimmer device of claim 7.
Method claim 20 is allowable because this method claim incorporates allowable subject matter including the beverage container rimmer device of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
7/5/2022